UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7083



GERRY LEE ROUSE, SR.,

                                              Plaintiff - Appellant,

          versus


KERMIT TENNIS, Police Officer,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-739-2)


Submitted:   December 16, 2004         Decided:     December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerry Lee Rouse, Sr., Appellant Pro Se. Melvin Wayne Ringer,    CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Gerry Lee Rouse, Sr. appeals the district court’s order

granting summary judgment in favor of Defendant and dismissing his

42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm on the reasoning

of the district court.        See Rouse v. Tennis, No. CA-03-739-2 (E.D.

Va. June 28, 2004).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -